RUBICON MINERALS CORPORATION Consolidated Financial Statements (Stated in Canadian Dollars) December 31, 2007 and December 31, 2006 RUBICON MINERALS CORPORATION MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING Management of Rubicon Minerals Corporation is responsible for the integrity and fair presentation of the financial information contained in this annual report which has been approved by the board of directors. Where appropriate, the financial information, including financial statements, reflects amounts based on the best estimates and judgments of management. The financial statements have been prepared in accordance with accounting principles generally accepted in Canada and reconciled to accounting principles generally accepted in the United States as set out in note 17. Financial information presented elsewhere in the annual report is consistent with that disclosed in the financial statements. Management is responsible for establishing and maintaining adequate internal control over financial reporting. Any system of internal control over financial reporting, no matter how well designed, has inherent limitations. Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. Management has a process in place to evaluate internal control over financial reporting based on the criteria established by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control - Integrated Framework. Based on that evaluation, management has concluded that internal control over financial reporting was effective as of December 31, 2007. The Board of Directors oversees management’s responsibility for financial reporting and internal control systems through an Audit Committee, which is composed entirely of independent directors. The Audit Committee meets periodically with management and the independent auditors to review the scope and results of the annual audit and to review the financial statements and related financial reporting and internal control matters before the financial statements are approved by the Board of Directors and submitted to the shareholders. De Visser Gray LLP, an independent registered public accounting firm of Chartered Accountants, appointed by the shareholders, have audited our financial statements in accordance with generally accepted auditing standards in Canada and the Public Company Accounting Oversight Board (United States), and have expressed their opinion in the auditors’ report. “David Adamson” “Robert Lewis” David Adamson Robert Lewis President Chief Financial Officer D EV I S S E RG R A YL L P CHARTERED ACCOUNTANTS 401 - 905 West Pender Street Vancouver, BC Canada V6C 1L6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Rubicon Minerals Corporation We have audited the consolidated balance sheets of Rubicon Minerals Corporation (“the Company”) as at December 31, 2007 and 2006, and the consolidated statements of operations and deficit, comprehensive loss and cash flows for each of the years in the three-year period ended December 31, 2007. We have also audited the Company’s internal control over financial reporting as of December 31, 2007 based on the criteria established in the Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company’s management is responsible for these financial statements, for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting. Our responsibility is to express an opinion on these financial statements and an opinion on the Company’s internal control over financial reporting based on our audits. We conducted our audits in accordance with generally accepted auditing standards in Canada and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether the effective internal control over financial reporting was maintained in all material respects. Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at December 31, 2007 and 2006 and the results of its operations and cash flows for each of the years in the three year period ended December 31, 2007 in accordance with Canadian generally accepted accounting principles. Also, in our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2007, based on the criteria established in the Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). “De Visser Gray LLP” CHARTERED ACCOUNTANTS Vancouver, British Columbia March 31, 2008 RUBICON MINERALS CORPORATION Consolidated Balance Sheets (Stated in Canadian Dollars) As at December 31 2007 2006 Assets Current assets Cash and cash equivalents $ 14,791,309 $ 7,233,680 Temporary investments (note 6) 15,082,513 4,019,398 Amounts receivable 1,708,000 1,218,865 Prepaid expenses 43,498 28,748 31,625,320 12,500,691 Investment in companies spun-off (note 3) 439,629 2,147,933 Equipment (note 7) 157,786 89,450 Other investments (note 8) 2,637,877 1,435,227 Mineral property costs (note 9) (schedule) 66,157,058 15,712,278 $ 101,017,670 $ 31,885,579 Liabilities Current Liabilities Accounts payable and accrued liabilities $ 811,130 $ 824,066 Corporate income tax payable (note 12) 74,000 152,000 885,130 976,066 Future Income Taxes (note 12) 14,774,288 - Shareholders’ equity Share capital (note 10(a)) 103,572,229 47,991,901 Contributed surplus (note 10(b)) 3,082,261 2,547,075 Deficit (21,845,844 ) (19,629,463 ) Accumulated other comprehensive income (note 11) 549,606 - 85,358,252 30,909,513 $ 101,017,670 $ 31,885,579 See accompanying notes to the consolidated financial statements Commitments (Note 14) Subsequent events (Note 17) Approved by the Board of Directors: “David Adamson” “John R. Brodie” David Adamson, Director John R. Brodie, FCA, Director RUBICON MINERALS CORPORATION Consolidated Statements of Operations and Deficit (Stated in Canadian Dollars) For the years ended December 31 2007 2006 2005 Expenses Amortization $ 52,304 $ 21,442 $ 17,412 Consulting 85,569 95,346 138,847 General mineral exploration 189,027 236,278 283,391 Investor relations 397,115 592,141 496,172 Office 270,288 221,251 218,868 Professional fees 353,126 281,364 304,741 Rent 54,586 81,207 84,418 Salaries 1,032,130 784,731 629,701 Stock-based compensation (notes 4 and 10(b)) 576,605 220,964 683,671 IPO costs of subsidiary - - 2,913 Re-organization costs (note 3) 64,691 925,439 129,210 Transfer agent and regulatory filing fees 130,141 103,383 112,797 Travel and accommodation 122,457 41,000 28,804 Write-off of deferred property costs 224,696 258,823 1,715,674 Loss before other items: (3,552,735 ) (3,863,369 ) (4,846,619 ) Interest and miscellaneous income 941,330 355,300 82,232 Option and administration fees in excess of property costs 317,801 448,998 119,606 Gain on sales of investments 7,822 128,880 76,765 Other gains and losses 128,779 142,223 101,251 Loss on disposal of equipment - (3,226 ) - Loss on equity investments (75,938 ) (1,338,877 ) (288,323 ) Current income tax expense (7,000 ) (152,000 ) - Future income tax recovery (note 12) 23,560 477,400 1,043,943 Allocation of subsidiary’s loss to minority interest - 16,751 66,861 Net loss for the year (2,216,381 ) (3,787,920 ) (3,644,284 ) Deficit, beginning of year (19,629,463 ) (15,841,543 ) (12,197,259 ) Deficit, end of year $ (21,845,844 ) $ (19,629,463 ) $ (15,841,543 ) Basic and diluted loss per common share $ (0.02 ) $ (0.05 ) $ (0.06 ) Weighted average number of common shares outstanding 118,158,856 73,500,891 60,223,727 See accompanying notes to the consolidated financial statements. RUBICON MINERALS CORPORATION Consolidated Statements of Comprehensive Loss (Stated in Canadian Dollars) For the years ended December 31 2007 2006 2005 Net Loss for the year $ (2,216,381 ) $ (3,787,920 ) $ (3,644,284 ) Other comprehensive income Fair value adjustment to financial instruments: Temporary investments (19,852 ) - - Investments in public company shares 784,505 - - Change in fair value of investment in spun-off companies (423,600 ) - - Other comprehensive income in the year 341,053 - - Comprehensive loss for the year (1,875,328 ) (3,787,920 ) (3,644,284 ) Adjustment to accumulated other comprehensive income on adoption of new standard (note 5) 208,553 - - Accumulated comprehensive loss, beginning of the year (19,629,463 ) (15,841,543 ) (12,197,259 ) Accumulated comprehensive loss, end of the year* $ (21,296,238 ) $ (19,629,463 ) $ (15,841,543 ) * Comprised of operating deficit and accumulated other comprehensive income See accompanying notes to the consolidated financial statements. RUBICON MINERALS CORPORATION Consolidated Statements of Cash Flows (Stated in Canadian Dollars) For the years ended December 31 2007 2006 2005 Cash Provided by (Used for): Operating Activities Net loss for the year $ (2,216,381 ) $ (3,787,920 ) $ (3,644,284 ) Adjustment for items which do not involve cash: Amortization 52,304 21,442 17,412 Stock-based compensation 576,605 220,964 683,671 Write-off of deferred property costs 224,696 258,823 1,715,674 Gain on sale of investments (176,201 ) (271,103 ) (76,765 ) Loss on disposal of equipment - 3,226 - Loss on equity investments 75,938 1,338,877 288,323 Interest and miscellaneous income 135,318 35,318 - Future income tax recovery (23,560 ) (477,400 ) (1,043,943 ) Allocation of subsidiary’s loss to minority interest - (16,751 ) (66,861 ) (1,351,281 ) (2,674,524 ) (2,126,773 ) Changes in non-cash working capital components: Prepaid expenses (14,750 ) (9,665 ) 40,829 Amounts receivable (157,694 ) (293,247 ) (663,479 ) Accounts payable and accrued liabilities 66,749 (499,095 ) (525,011 ) Corporate tax payable (78,000 ) 152,000 - (1,534,976 ) (3,324,531 ) (3,274,434 ) Investing Activities* Temporary investments (11,218,285 ) (4,019,398 ) - Deferred property costs (11,415,083 ) (3,661,518 ) (6,354,538 ) Purchase of equipment (120,640 ) (82,592 ) (12,036 ) Proceeds on disposal of equipment - 3,750 - Purchase of investments (24,190 ) (870,845 ) (4,151,793 ) Proceeds on sales of investments 1,659,211 755,758 804,233 (21,118,987 ) (7,874,845 ) (9,714,134 ) Financing Activities* Common shares issued for cash 27,737,051 13,904,766 8,200,368 Share issue costs (534,122 ) (876,764 ) (902,328 ) Recovery of property costs incurred 2,844,874 2,430,434 1,495,182 Management and administration fees received 163,789 164,117 64,001 30,211,592 15,622,553 8,857,223 Net cash provided (used) during the year 7,557,629 4,423,177 (4,131,345 ) Cash and cash equivalents, beginning of year 7,233,680 2,810,503 6,941,848 Cash and cash equivalents, end of year $ 14,791,309 $ 7,233,680 $ 2,810,503 *Supplemental Disclosure of Non-Cash Investing and Financing Activities – Refer to Note 15. See accompanying notes to the consolidated financial statements. RUBICON MINERALS CORPORATION Consolidated Statements of Mineral Property Costs (Stated in Canadian Dollars) Balance December 31 2005 Gross Expenditures 2006 Write-off, Recovery or Sold 2006 (note 3) Balance December 31 2006 Gross Expenditures 2007 Write-off or Recovery 2007 Balance December 31 2007 CANADA ONTARIO RED LAKE MINING DIVISION Phoenix Gold Project Acquisition and option payments $ 3,392,440 $ 259,100 $ - $ 3,651,540 $ 75,000 $ - $ 3,726,540 Exploration costs Geological and geochemical 1,410,683 233,666 - 1,644,349 187,437 - 1,831,786 Drilling 5,675,629 327,957 - 6,003,586 2,514,748 - 8,518,334 Geophysical 101,147 - - 101,147 - - 101,147 Travel and accommodation 183,041 10,547 - 193,588 14,917 - 208,505 Other 32,056 - - 32,056 60,846 - 92,902 10,794,996 831,270 - 11,626,266 2,852,948 - 14,479,214 Other Red Lake Properties Acquisition and option payments 473,677 60,684 - 534,361 66,000 (121,750 ) 478,611 Exploration costs Geological and geochemical 954,813 245,477 (15,974 ) 1,184,316 235,667 (138,097 ) 1,281,886 Drilling 623,119 1,019,495 (975,803 ) 666,811 1,857,096 (1,807,559 ) 716,348 Geophysical 280,310 - - 280,310 - (10,506 ) 269,804 Travel and accommodation 79,663 31,657 (19,801 ) 91,519 17,650 (8,003 ) 101,166 Other 35,474 5,421 - 40,895 13,962 (2,153 ) 52,704 Administration fees (earned) (459,694 ) - (66,116 ) (525,810 ) - (116,410 ) (642,220 ) 1,987,362 1,362,734 (1,077,694 ) 2,272,402 2,190,375 (2,204,478 ) 2,258,299 McCuaig JV Project Acquisition and option payments 109,940 9,950 - 119,890 6,000 - 125,890 Exploration costs Geological and geochemical 449,370 1,672 - 451,042 85,394 (5,115 ) 531,321 Drilling 1,144,229 2,003 - 1,146,232 1,873,932 (746,104 ) 2,274,060 Geophysical 27,425 - - 27,425 - - 27,425 Travel and accommodation 32,192 - - 32,192 6,028 (2,411 ) 35,809 Other 2,000 - - 2,000 - - 2,000 Administration fees (earned) (27,635 ) - - (27,635 ) - (47,379 ) (75,014 ) 1,737,521 13,625 - 1,751,146 1,971,354 (801,009 ) 2,921,491 English Royalty Division Acquisition and option payments 75,000 109,057 (184,057 ) - 481,142 (481,142 ) - Exploration costs Geological and geochemical 358,748 - (305,510 ) 53,238 3,370 (56,608 ) - Travel and accommodation 9,119 - - 9,119 - (9,119 ) - Other 107 - - 107 14,293 (14,400 ) - 442,974 109,057 (489,567 ) 62,464 498,805 (561,269 ) - See accompanying notes to the consolidated financial statements. RUBICON MINERALS CORPORATION Consolidated Statements of Mineral Property Costs (Stated in Canadian Dollars) Balance December 31 2005 Gross Expenditures 2006 Write-off, Recovery or Sold 2006 (note 3) Balance December 31 2006 Gross Expenditures 2007 Write-off or Recovery 2007 Balance December 31 2007 NEWFOUNDLAND GOLD PROPERTIES StarTrack Trend Properties Acquisition and option payments $ 244,242 $ - $ (244,242 ) $ - $ - $ - $ - Exploration costs - Geological and geochemical 488,475 21,888 (510,363 ) - Drilling 124,058 - (124,058 ) - Geophysical 482 - (482 ) - Travel and accommodation 10,762 29 (10,791 ) - Other 3,580 - (3,580 ) - 871,599 21,917 (893,516 ) - Golden Promise Trend Properties Acquisition and option payments 203,338 (81,293 ) (122,045 ) - Exploration costs Geological and geochemical 404,776 77,529 (482,305 ) - Drilling 178,459 943,471 (1,121,930 ) - Geophysical 55,329 - (55,329 ) - Travel and accommodation 10,749 4,515 (15,264 ) - Other - Administration fees (earned) (190,701 ) - 190,701 - 661,950 944,222 (1,606,172 ) - Avalon Trend Properties Acquisition and option payments 68,938 6,375 (75,313 ) - Exploration costs Geological and geochemical 195,805 2,568 (198,373 ) - Drilling - Travel and accommodation 4,055 - (4,055 ) - Other - Administration fees (earned) (16,451 ) - 16,451 - 252,347 8,943 (261,290 ) - Glenwood-Botwood Trend Properties Acquisition and option payments 675,532 195,577 (871,109 ) - Exploration costs Geological and geochemical 1,540,751 317,814 (1,858,565 ) - Drilling 666,098 418,228 (1,084,326 ) - Geophysical 259,029 32,248 (291,277 ) - Travel and accommodation 15,241 2,515 (17,756 ) - Administration fees (earned) (67,724 ) - 67,724 - 3,088,927 966,382 (4,055,309 ) - See accompanying notes to the consolidated financial statements. RUBICON MINERALS CORPORATION Consolidated Statements of Mineral Property Costs (Stated in Canadian Dollars) Balance December 31 2005 Gross Expenditures 2006 Write-off, Recovery or Sold 2006 (note3) Balance December 31 2006 Gross Expenditures 2007 Write-off or Recovery 2007 Balance December 31 2007 NEWFOUNDLAND GOLD PROPERTIES (continued) New World Trend Property Acquisition and option payments $ 107,540 $ - $ (107,540 ) $ - $ - $ - $ - Exploration costs Geological and geochemical 330,458 21,368 (351,826 ) - Drilling 2,150 - (2,150 ) - Geophysical - 92,844 (92,844 ) - Travel and accommodation 1,874 - (1,874 ) - 442,022 114,212 (556,234 ) - Base Metal Properties Acquisition and option payments 49,989 93,249 (143,238 ) - Exploration costs Geological and geochemical 369,731 217,316 (587,047 ) - Drilling 484,898 61,628 (546,526 ) - Geophysical 82,637 - (82,637 ) - Travel and accommodation 21,987 169 (22,156 ) - Other 225 1,035 (1,260 ) - 1,009,467 373,397 (1,382,864 ) - UNITED STATES OF AMERICA ALASKA Alaska Properties (McEwen Acquisition) Acquisition and option payments - 37,200,284 - 37,200,284 Exploration costs Geological and geochemical - 777,287 - 777,287 Drilling - 1,800,184 - 1,800,184 Travel and accommodation - 8,320 - 8,320 Other - 423,960 - 423,960 - 40,210,035 - 40,210,035 Palmer Property Acquisition and option payments 209,415 - (209,415 ) - Exploration costs Geological and geochemical 374,841 - (374,841 ) - Drilling 682,215 - (682,215 ) - Travel and accommodation 18,003 - (18,003 ) - Other 18,013 - (18,013 ) - Administration fees (earned) (76,483 ) - 76,483 - 1,226,004 - (1,226,004 ) - See accompanying notes to the consolidated financial statements. Balance December 31 2005 Gross Expenditures 2006 Write-off, Recovery or Sold 2006(note 3) Balance December 31 2006 Gross Expenditures 2007 Write-off or Recovery 2007 Balance December 31 2007 UNITED STATES OF AMERICA (continued) NEVADA Nevada Properties (McEwen Acquisition) Acquisition and option payments $- $- $- $- $6,176,343 $- $6,176,343 Exploration costs Geological and geochemical - 79,449 - 79,449 Geophysics - 31,809 - 31,809 Other - 418 - 418 - 6,288,019 - 6,288,019 Toquima Properties Acquisition and option payments 291,643 - (291,643) - Exploration costs Geological and geochemical 154,832 - (154,832) - 446,475 - (446,475) - Mineral Property Costs $ 22,961,644 $ 4,745,759 $(11,995,125) $15,712,278 $54,011,536 $(3,566,756) $66,157,058 Property Costs Written-off The composition of the write-off figures by property classification is as follows: 2005 2006 2007 Other Red Lake Properties $- $- $224,696 Avalon Trend Properties 195,554 259,210 - Golden Promise Trend Properties 6,186 6 - Other Newfoundland Properties 38 (393) - Other Properties 1,513,896 - - Total costs written-off 1,715,674 258,823 224,696 Costs recovered through Toquima plan of arrangement - 1,672,479 - Costs transferred to Paragon Minerals pursuant to the Plan of Arrangement - 6,979,705 - Aggregate cost recoveries and administration fees received 1,791,809 3,084,118 3,342,060 Gross write-offs and recoveries $3,507,483 $11,995,125 $3,566,756 See accompanying notes to the consolidated financial statements RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements (Stated in Canadian Dollars) 1.NATURE AND CONTINUANCE OF OPERATIONS The Company is incorporated in British Columbia, Canada and has been primarily involved in the acquisition and exploration of mineral property interests in Canada.At the date of these financial statements, the Company has not been able to identify a known body of commercial grade ore on any of its properties and the ability of the Company to recover the costs it has incurred to date on these properties is dependent upon the Company being able to identify a commercial ore body, to finance its exploration and development costs and to resolve any environmental, regulatory, or other constraints which may hinder the successful development of the property.The Company is in the development stage with no source of operating revenue and is dependent upon equity financing to maintain its current operations. 2.MCEWEN PROPERTY ACQUISITION AND FINANCING On May 18th, 2007 the Company closed the McEwen acquisition and financing with Robert McEwen (“McEwen”), Evanachan Limited, Lexam Explorations Inc. and McEwen Capital Corp. (companies controlled by McEwen) pursuant to which the Company acquired two property groups totaling approximately 535,000 acres in Alaska and from Lexam Explorations Inc., a 225,000 acre property in the northeastern part of Nevada, extending into Utah. The purchase price totaled $28 million consisting of 40 million common shares of the Company at a deemed price of $0.70 per share. In addition, McEwen made a private placement in the Company for $10 million and arranged a further $5 million private placement by other persons for total proceeds of $15 million. The placements totaled 21.4 million units consisting of one common share and one half of one share purchase warrant, exercisable for two years at $1.50 per whole warrant. McEwen and the associated companies, will have a right of first refusal on all future equity or debt financings as long as, together, they control greater than 10% of the issued and outstanding capital of the Company.Refer also to notes 9 and 10. 3.RE-ORGANIZATION On December 8, 2006, the Company completed a corporate restructuring by way of a Plan of Arrangement (“POA”), which had the result of dividing its existing assets into three separate public companies. Following the corporate restructuring, the Company continues to hold its Ontario properties in the Red Lake area while its Newfoundland properties were distributed into a new public company called Paragon Minerals Corporation (“Paragon”) which trades on the TSX Venture Exchange.Each Rubicon shareholder received one Paragon common share for every six Rubicon common shares held on December 19th, 2006.The Company transferred its approximately 39.6% shareholdings in Africo Resources Ltd. into a new TSX-listed company, which adopted the name Africo Resources Ltd. (“New Africo”).New Africo controls an option to acquire a 75% interest in a copper-cobalt resource located in the Democratic Republic of Congo.Under the POA, all other holders of Africo shares exchanged their shares for New Africo common shares on a 1:1 basis, while each Rubicon shareholder received 0.0925 of a New Africo common share for each Rubicon common share held on December 19th, 2006.Pursuant to the POA, the rights of pre-existing Rubicon option and warrant holders were maintained through agreements with the new companies to settle with their own shares their pro-rata portions of these instruments at a pro-rata share of the original exercise price. In the case of New Africo, any exercise proceeds are to be returned to Rubicon and Rubicon also has the right to exercise any of the warrants or options which expire, for a period of 30 days after the expiry date.As New Africo must remit all such proceeds to Rubicon, the exercise price to Rubicon is effectively nil in respect to these warrants and options. As no substantive ownership change occurred on transferring the assets, the transfers were recorded at their carrying values in the accounts of the Company, with the warrant and option rights and related compensation incurred pursuant to the terms of the POA recorded at current fair values, summarized as follows: $ Newfoundland Properties transferred to Paragon (6,979,704 ) Office equipment transferred to Paragon (15,952 ) Adjusted cost of Africo Resources (BC) Ltd. shares transferred to New Africo (5,807,438 ) Net residual fair value of options/warrants transferred 2,205,667 Net reduction to share capital on POA (10,597,427 ) RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements (Stated in Canadian Dollars) 3. RE-ORGANIZATION (continued) The adjustment of rights of warrant and option holders created certain rights and obligations in Rubicon which were initially valued at fair values at the POA date, and then adjusted to fair value at December 31, 2006, as follows: $ Share receivable from Africo at fair value, net of option/warrant liabilities 2,047,097 Fair value of Paragon options/warrants net of option/warrant liabilities 100,836 Net investment of Rubicon at December 31, 2006 2,147,933 Africo and Paragon shares and related cash proceeds realized in 2007 (1,284,704 ) Adjustment to fair value of net investment at December 31, 2007 (423,600 ) Net investment of Rubicon at December 31, 2007 439,629 4. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting and Consolidation These consolidated financial statements are prepared in accordance with generally accepted accounting principles (“GAAP”) in Canada.As described in note 16, these principles differ in certain respects from principles and practices generally accepted in the United States (“US”) and requirements promulgated by the Securities and Exchange Commission.Summarized below are those policies considered particularly significant to the Company.References to the Company included herein are inclusive of the accounts of the parent company and its 100% owned subsidiaries, 1304850 Ontario Inc., 0691td., Rubicon Alaska Holdings Inc., Rubicon Alaska Corp., Rubicon Minerals Nevada Inc., Rubicon Nevada Corp. and, to July 13, 2006, its 64% owned subsidiary, Toquima Minerals Corporation (“Toquima”). The investment in Constantine Metal Resources Ltd. was accounted for on the equity basis until July 2007 when it ceased to qualify as an equity accounted investment. Upon completion of the Plan of Arrangement, in December of 2006, Africo Resources Ltd. ceased to be an investment of the Company. All inter-company balances have been eliminated. Use of Estimates The preparation of financial statements in conformity with Canadian generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of any contingent assets and liabilities as at the date of the financial statements, as well as the reported amounts of revenues earned and expenses incurred during the period.Actual results could differ from those estimates. The Company’s investments in marketable securities are items that, due to expected market volume and price fluctuations, may yield net realizable values that are materially different from their current book values at any point in time.Other items involving substantial measurement uncertainty are the carrying costs of mineral property interests and the determination of stock-based compensation. Cash and Cash Equivalents Cash and cash equivalents are comprised of cash and short-term notes and bank deposits with an original maturity of three months or less. Investments The Company’s investments in shares receivable of Africo and other public company shares have been categorized as available for sale financial instruments and as such are carried at fair value. These investments are considered non-current assets as the Company intends to hold them for a period of greater than one year.Adjustments to fair value are recorded in other comprehensive income unless there is a loss in value that is other than temporary, in which case the adjustment to fair value is included in income and not reversed on future fair value changes. The Company’s investments in Paragon options/warrants, as well as vested option and warrant liabilities have been categorized as held-for-trading and as such are recorded at fair value with changes being recorded in income. RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements (Stated in Canadian Dollars) 4. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Equipment Equipment is recorded and amortized over their estimated useful economic lives using the declining balance method at annual rates of 20% for office furniture and equipment, 30% for computer equipment, 50% for software and straight line over the remaining period of the lease plus one renewal period for leasehold improvements. Mineral Property Costs Acquisition, option payments and direct exploration costs are deferred until the properties are placed into production, sold or abandoned, at which time theses deferred costs will either be amortized on a unit-of-production basis, charged to operations if sold, or written-off. Mineral property cost includes any cash consideration and advance royalties paid, and the fair market value of shares issued, if any, on the acquisition of mineral property interests.Properties acquired under option agreements, whereby payments are made at the sole discretion of the Company, are recorded in the accounts when the payments are made.The recorded amounts of property claim acquisition, option payments and direct exploration costs represent actual expenditures incurred and are not intended to reflect present or future values. The Company reviews capitalized costs on its property interests on a periodic and annual basis for impairment in value based upon current exploration results and upon management’s assessment of the future probability of profitable revenues from the property or from the sale of the property.Management’s assessment of the property’s estimated current fair market value may also be based upon a review of other property transactions that have occurred in the same geographic area as that of the property under review. Administration and management fees earned, which generally range from 8% to 10% of the allowable expenditures associated with exploration on certain properties, are offset against the historical costs deferred on those properties.Administrative costs are expensed as incurred. Asset Retirement Obligations The fair value of a liability for an asset retirement obligation is recognized on an undiscounted cash flow basis when a reasonable estimate of the fair value of the obligation can be made.The asset retirement obligation is recorded as a liability with a corresponding increase to the carrying amount of the related long-lived asset.Subsequently, the asset retirement cost is allocated to expense using a systematic and rational method and is adjusted to reflect period-to-period changes in the liability resulting from the passage of time and from revisions to either expected payment dates or the amounts comprising the original estimate of the obligation.As at December 31, 2007, the Company does not have any significant asset retirement obligations. Foreign Currency Translation The Canadian dollar is the functional currency of all of the Company’s operations which are classified as integrated for foreign currency translation purposes, and under this method translation gains or losses are included in the determination of net income or loss. Monetary assets and liabilities have been translated into Canadian dollars at the exchange rate in effect at balance sheet date.Non-Monetary assets, liabilities, revenues and expenses have been translated into Canadian dollars at the rate of exchange prevailing on the respective dates. Joint Ventures The Company conducts some of its mineral property exploration activities in conjunction with other companies in unincorporated joint ventures.The Company accounts for its interests in joint ventures using the proportionate consolidation method. Financial Instruments and Financial Risk The Company’s financial instruments consist of cash, short term investments amounts receivable, accounts payable and accrued liabilities and the assets and liabilities associated with options and warrants that are based on shares of companies other than Rubicon.Short term investments and option/warrant assets and liabilities are adjusted to fair value at period ends.All other financial instruments have fair values which approximate their carrying amounts due to the short-term nature of these instruments. 4. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Share Capital Common shares issued for non-monetary consideration are recorded at the fair market value based upon the lower of the trading price of the Company’s shares on the Toronto Stock Exchange on the date of the agreement to issue the shares and the date of share issuance.Flow-through shares are common shares which are issued under an agreement that, as provided for in the Canadian Income Tax Act, the Company transfers to the purchaser of the shares the benefits of the exploration expenditures that are financed by the proceeds of the share issue. Stock-based Compensation All stock and stock option based awards made to employees and consultants are recognized in these consolidated financial statements and measured using a fair value based method. Consideration received on the exercise of stock options and compensation options and warrants is recorded as share capital.The related contributed surplus originally recognized when the options or warrants were earned, is transferred to share capital. Income Taxes The Company accounts for tax consequences of the differences in the carrying amounts of assets and liabilities and their tax bases using tax rates expected to apply when these temporary differences are expected to be settled.When the future realization of income tax assets does not meet the test of being more likely than not to occur, a valuation allowance in the amount of the potential future benefit is taken and no net asset is recognized.The Company has taken a valuation allowance against all such potential tax assets. Flow-through Shares The
